 

Amendment to Advisory Board Agreement

 

This Amendment (the “Amendment”) is made by and between Lans Holdings, Inc. a
Nevada corporation (the “Company”) and Dave Christensen of Enterprise Technology
Consulting, Inc. (the “Advisor”) parties to the agreement ADVISORY BOARD
AGREEMENT dated September 17, 2015 (the “Agreement”). The effective date of this
Amendment is September 17, 2016.

WHEREAS, the Company and Advisor previously entered into an amendment to the
Agreement on January 1, 2016; and

WHEREAS, the Company and Advisor desire to amend the Agreement to extend the
term of the Agreement for six (6) months;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:

1.       Exhibit A of the Agreement will be amended to extend the term of the
Agreement for six (6) months following the date of this Amendment.

 

2.       In all other respects, the remaining terms, covenants, conditions and
provisions of the Agreement shall continue in full force and effect to the
extent provided in the Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

Lans Holding, Inc.

 

 

 

By: /s/ Trevor Allen

Trevor Allen, CEO

Dave Christensen of Enterprise Technology Consulting, Inc.

 

 

 

By: /s/ David Christensen

David Christensen

 

 

 

